Case: 13-5115    Document: 6      Page: 1   Filed: 08/08/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                STEPHAN M. MOORER,
                   Plaintiff-Appellant,

                             v.
                    UNITED STATES,
                    Defendant-Appellee.
                __________________________

                        2013-5115
                __________________________

    Appeal from the United States Court of Federal
Claims in No. 13-CV-0067, Judge Charles F. Lettow.
               __________________________

                        ORDER

    Stephan M. Moorer’s letter promising to pay the filing
fee is treated as a motion for an extension of time to pay
the filing fee or to file a “Motion and Declaration for leave
to Proceed in Forma Pauperis”.

    Under consideration thereof,

    IT IS ORDERED THAT

   The motion is granted to the extent that Mr. Moorer’s
motion for in Forma Pauperis or payment of the filing fee,
Case: 13-5115    Document: 6      Page: 2    Filed: 08/08/2013




MOORER v. US                                                 2

and his informal brief shall be submitted to this court
within 30 days of the date of filing of this order or the case
will be dismissed.

                                     FOR THE COURT
                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk
      .

s21